DETAILED ACTION
Status of the Claims
Claims 1-16, 18-20, and 22-26 are currently pending and examined herein.
The following Office Action is in response to Applicant’s communication dated 04/06/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejections under 35 U.S.C. 112(a) regarding “new matter” and under 35 U.S.C. 112(b) have been withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/349,979 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New or Modified Claim Rejections – 35 U.S.C. 103(a)
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Bhattacharjee et al., Denniff et al., Matsuguchi et al., and Wong et al.
Claims 1-5, 7-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record), further in view of Matsuguchi et al. (U.S. PGPub et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Regarding claims 1-3, Bhattacharjee teaches method for detecting mutations in a plurality of hereditary cancer-related genes in a dried biological fluid sample comprising: 
(a) extracting genomic DNA from a dried biological fluid sample (e.g. as per para 0061); 
(b) generating a library comprising amplicons corresponding to a plurality of hereditary cancer-related genes (e.g. Table 13 and others); and 
(c) detecting the presence or absence of mutations in the library of amplicons using high throughput massive parallel sequencing.
Regarding claims 5, 7-9, and 20, Bhattacharjee teaches the above, wherein the elution is performed in lysis buffer and Proteinase K for up to 15 minutes at 90ºC, up to 1 hour at 56ºC, or up to 16-18 hours at 56ºC, noting that the reference in para 0107 teaches a wide range of temperatures and times and in accordance with MPEP 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  
Regarding claim 12, Bhattacharjee teaches the above, wherein the hereditary cancer is breast cancer, ovarian cancer, colon cancer, or skin cancer (e.g. breast cancer as per para 0080).  These cancers are also taught by Matsuguchi (e.g. as per para 0083).
claim 13, Bhattacharjee teaches the above, wherein no more than 400 ng of genomic DNA is eluted from the absorbent tip of the microsampling device (e.g. as per para 0012-0015).  
Regarding claim 14, Bhattacharjee teaches the above, wherein about 100 ng to about 400 ng of genomic DNA is eluted from the absorbent tip of the microsampling device (e.g. as per para 0012-0015).  
Regarding claims 15-16 and 21, Bhattacharjee teaches the above, wherein the high throughput massive parallel sequencing is performed using pyrosequencing, reversible dye-terminator sequencing, SOLiD sequencing, Ion semiconductor sequencing, Helioscope single molecule sequencing, sequencing by synthesis, sequencing by ligation, or SMRTTM sequencing and wherein the high throughput massive parallel sequencing involves a read depth approach (e.g. HiSeq 2500 as per para 0175 or SOLiD as per 0149).
However, it is noted that Bhattacharjee is silent on the limitation of extracting genomic DNA samples from at least two dried samples, ligating an adapter to at least one end of the amplicons, and pooling prior to sequencing, as set forth in claims 1, 20, and 23.
Wong teaches that samples (esp. those run on HiSeq systems, as was used by Bhattacharjee) can be multiplexed up to at least 96-fold by ligation of appropriate barcoded indexing adapters to the sequences to be sequenced (e.g. as per the Abstract and the Perform adapter ligation section on pp. 4-5.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to multiplex a plurality of samples in a single 
However, it is noted that Bhattacharjee is silent on the limitation of using an absorbent tip from a microsampling device, such as a volumetric absorptive microsampling device, collected from a patient via fingerstick, as set forth in claim 1, 4, 13-14, 20, and 23, including being nor more than 10-20 µL in a MITRA® tip, as set forth in claims 10-11 and 24.
Denniff teaches the use of MITRA® tips as the microsampling device (e.g. as per the Preparation of VAMS Dried Blood Samples section on page 8490) and collecting blood from finger pricks, as set forth in claim 4 (e.g. as per pages 8492-8494) at volumes of ~10µL as per the abstract, as set forth in claim 11.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the MITRA® tips as per Denniff in the screening method of Bhattacharjee.  One of ordinary skill in the art would have been motivated to do so since Denniff teaches that using such a tip “overcomes the area bias and homogeneity issues associated with conventional dried blood spot (DBS) sample” as per the Abstract and the introduction section.  Also noted is that Denniff teaches that the use of MITRA® tips “absorbs a fixed amount of blood (~10 µL)” as per the abstract and that such small volumes “enables sampling from neonates and young children” as per the opening paragraph, which such small volumes are of particular interest to Bhattacharjee for newborn blood screening (e.g. as per para 0095 and 0101-0103).
BRCA2, MEN1, PTEN, RET, and SMAD4, the reference is silent on the complete list of genes claimed in claim 1, specifically generating a library comprising amplicons corresponding to six to each of the plurality of hereditary cancer-related genes, said plurality of hereditary cancer-related genes comprising APC, ATM, BARD1, BMPRIA, BRCA1, BRCA2, BRIP1, CDH1, CDK4, CDKN2A (p14ARF and p16), CHEK2, EPCAM, MEN1, MLH1, MSH2, MSH6, MUTYH, NBN, NFI, PALB2, PMS2, POLD1, POLE, PTEN, RAD51C, RAD51D, RET, SDHB, SDHC, SDHD, SMAD4, STK11, TP53, and VHL, as set forth in claims 1, 20, and 23, as well as the limitation of an adapter sequence being ligated to at least one end of the plurality of amplicons, as set forth in claims 1, 16, and 23.  
Matsuguchi teaches screening of “[a] subject can be a healthy individual, an individual that has or is suspected of having a disease or a pre-disposition to the disease, or an individual that is in need of therapy or suspected of needing therapy” (e.g. as per para 0070) by measuring 2500 or more genes for mutations or alterations, including all the genes claimed in present claims 1, 20, 23, and 27 (e.g. see Table 1 of Matsuguchi). Matsuguchi also teaches the ligation of sequencing adaptors (such as the Illumina P5/P7 adaptors as per para 0147).  Note that while the claims use the language “up to all” and/or “up to 50” regarding the genes, this is encompassed in the body of the claim, wherein the transitional phrase “comprising” is used after the preamble.  Therefore, the references would still read on the instant claims, since they use the transitional phrase "comprising", which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, as stated in MPEP 2111.03(I).  This is 
Regarding claim 17, Matsuguchi also teaches the limitation of wherein the plurality of amplicons further comprise a unique index sequence (e.g. as per para 0125 and 0147).
Regarding claims 18-19, Matsuguchi also teaches the limitation of bait probes for enrichment (e.g. as per para 0005).  
Regarding claim 20, Matsuguchi teaches the above, including the use of Proteinase K (e.g. as per para 0105).  This is also taught by Bhattacharjee (e.g. as per para 0107 and 0256).
Regarding claim 23, Matsuguchi teaches the above, including selecting the patient for anti-cancer treatment (e.g. as per para 0184 and 0201).
Regarding claim 25, Matsuguchi teaches the above, wherein the patient has, or is at risk for a hereditary cancer selected from the group consisting of breast cancer, ovarian cancer, skin cancer, or colon cancer (e.g. as per para 0070).
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to screen for the comprehensive list of genes whose mutations are related to cancer as per Matsuguchi in the screening method of Bhattacharjee in view of Denniff.  One of ordinary skill in the art would have been motivated to do so since the list of genes by Matsuguchi is more comprehensive than that of Bhattacharjee, noting that as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the genes whose mutations and/or alterations are associated with cancer were well known in the art, as per Matsuguchi and Bhattacharjee, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
***
Response to Arguments
The 04/06/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at page 9 assert that “claims 1, 20, and 23 have all been amended to incorporate steps or elements relating to the pooling of individually-indexed patient samples into a combined ‘pool’ of samples” and that “[a]ll of the 
 
Bhattacharjee et al., Denniff et al., Matsuguchi et al., Eiermann et al., and Wong et al.
Claims 1-5, 7-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record), further in view of Matsuguchi et al. (U.S. PGPub 2018/0089373 A1, priority date 09/23/2016, of record) further in view of Eiermann et al. (Annals of Oncology 12 (Suppl. I): S57-S62, 2001, of record), and further in view of Wong et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).  
Bhattacharjee in view of Denniff, Matsuguchi, and Wong is relied upon as above, however, it is noted that the reference is silent on the specific anti-cancer treatment, as set forth in claim 26.
Eierman teaches the use of combinations of chemotherapy drugs, including trastuzumab (Herceptin) and paclitaxel in the treatment of HER2 positive breast cancer (e.g. Abstract).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to treat the patient identified with cystic fibrosis as per Bhattacharjee in view of Denniff, Matsuguchi, and Wong using trastuzumab and paclitaxel.  One of ordinary skill in the art would have been motivated to do so since Eiermann teaches that “the addition of trastuzumab to chemotherapy as first-line treatment significantly improves the survival of HER2-positive metastatic breast Discussion and conclusion section on page 61.  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Bhattacharjee et al., Denniff et al., Matsuguchi et al., Qiagen®, and Wong et al.
Claims 1-16, 18-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record), further in view of Matsuguchi et al. (U.S. PGPub 2018/0089373 A1, priority date 09/23/2016, of record) further in view of Qiagen® Genomic DNA Handbook, June 2015, of record), and further in view of Wong et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Bhattacharjee in view of Denniff, Matsuguchi, and Wong is relied upon as above, however, it is noted that while the reference teaches a lysis buffer with Tris·Cl, EDTA, and non-ionic detergents (e.g. as per para 0107, 0114, and 0258), it is silent on guanidine hydrochloride, Tween 20, and Triton X-100, as set forth in claims 6 and 22.
Qiagen teaches lysis buffer G2 comprising Tris·EDTA, guanidine hydrochloride, Triton X-100, and Tween 20 (e.g. as per page 63), to be used with lysing cells in blood with Proteinase K (e.g. as per pages 22-24).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to perform the genetic screening as per Bhattacharjee in view of Denniff, Matsuguchi, and Wong using the lysis buffer as per Qiagen.  One of ordinary skill in the art would have been motivated to do so since Qiagen’s lysis buffer is a commercially available buffer system designed to work with Proteinase K for lysing blood samples prior to genomic DNA extraction and purification (e.g. their kits “provide an easy, safe, and reliable method for the isolation of pure high-molecular-weight genomic DNA” as per Qiagen page 7) and Bhattacharjee teaches at para 0107 that their methods “can use different lysis buffer compositions”.  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
No claims are allowed.
Applicant's amendment has necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639